                                                    Case 2:19-cv-02544-JAM-DB Document 154 Filed 08/25/21 Page 1 of 5


                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                  Attorneys for Plaintiff
                                                5
                                                6                    IN THE UNITED STATES DISTRICT COURT
                                                7                        EASTERN DISTRICT OF CALIFORNIA
                                                8
                                                  SOLARMORE MANAGEMENT                          Case No. 2:19-cv-02544-JAM-DB
                                                9 SERVICES, INC., a California corporation,
                                                                                                STIPULATION FOR EXTENDING
                                               10                 Plaintiff,                    TIME FOR DEFENDANTS TO
                                                                                                RESPOND TO SECOND AMENDED
                                               11 v.                                            COMPLAINT AND ORDER
                                               12 JEFF CARPOFF and PAULETTE                     Complaint Served: April 29, 2021
                                                  CARPOFF, husband and wife; LAUREN             Response Deadline: September 13, 2021
                                               13 CARPOFF, an individual; ROBERT V.
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                                                                                New Response Deadline: October 15,
                                                  AMATO, an individual; PRISCILLA               2021
                 Reno, Nevada 89 501




                                               14 AMATO, an individual; ROBERT
                    LAW OFFICES

                     775-785-5440
                          L.L.P.




                                                  KARMANN, an individual; RONALD J.
                                               15 ROACH, an individual; JOSEPH BAYLISS,
                                                  an individual; BAYLISS INNOVATIVE
                                               16 SERVICES, INC., a California corporation;
                                                  ARI J. LAUER, an individual; LAW
                                               17 OFFICES OF ARI J. LAUER; ALAN
                                                  HANSEN; an individual; SEBASTIAN
                                               18 JANO, an individual; STEVE WILDE, an
                                                  individual; RYAN GUIDRY, an individual;
                                               19 CARRIE CARPOFF-BODEN, an individual;
                                                  PATRICK MOORE, an individual; HALO
                                               20 MANAGEMENT SERVICES LLC, a
                                                  Nevada limited liability company;
                                               21 ALVAREZ & MARSAL VALUATION
                                                  SERVICES, LLC, a Delaware limited
                                               22 liability company; BARRY HACKER, an
                                                  individual; MARSHALL & STEVENS, INC.,
                                               23 a Delaware corporation; COHNREZNICK
                                                  CAPITAL MARKETS SECURITIES, LLC, a
                                               24 Maryland limited liability company;
                                                  FALLBROOK CAPITAL SECURITIES
                                               25 CORPORATION, a Florida corporation;
                                                  SCOTT WENTZ, an individual; RAINA
                                               26 YEE, an individual; VISTRA
                                                  INTERNATIONAL EXPANSION (USA)
                                               27 INC., fka RADIUS GGE (USA), INC., fka
                                                  HIGH STREET PARTNERS INC., a
                                               28
                                                                                            1    STIPULATION FOR EXTENDING TIME FOR
                                                                                                   DEFENDANTS TO RESPOND TO SECOND
                                                                                                      AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 154 Filed 08/25/21 Page 2 of 5


                                       1 Maryland corporation; RADIUS GGE (USA),
                                         INC., fka HIGH STREET PARTNERS INC.,
                                       2 a Maryland corporation; MONTAGE
                                         SERVICES, INC., a California corporation;
                                       3 HERITAGE BANK OF COMMERCE, a
                                         California corporation; DIANA KERSHAW,
                                       4 an individual; CARSON TRAILER, INC., a
                                         California corporation; DAVID ENDRES, an
                                       5 individual; AHERN RENTALS INC., a
                                         Nevada corporation, AHERN AD, LLC, a
                                       6 Nevada limited liability company; EVAN
                                         AHERN, an individual; THE STRAUSS
                                       7 LAW FIRM, LLC, a South Carolina limited
                                         liability company; PETER STRAUSS, an
                                       8 individual; PANDA BEAR
                                         INTERNATIONAL, LTD., a Hong Kong
                                       9 corporation; PANDA SOLAR SOLUTIONS
                                         LLC, a Nevada limited liability corporation;
                                      10 DC SOLAR INTERNATIONAL, INC., a
                                         Nevis corporation; BAYSHORE SELECT
                                      11 INSURANCE, a Bahamian Corporation;
                                         CHAMPION SELECT INSURANCE, a
Snell & Wilmer




                                      12 Bahamian Corporation; JPLM DYNASTY
             50 West Liberty Street




                                         TRUST, a Cook Island Trust; BILLIE JEAN
             Reno, Nevada 89501
                 law offices




                                      13 TRUST, a Cook Island Trust; SOUTHPAC
                   Suite 510
                    L.L.P.




                                         INTERNATIONAL, INC., a Cook Islands
                                      14 Corporation,
                                      15                         Defendants.
                                      16
                                                  IT IS HEREBY STIPULATED by and between Plaintiff Solarmore Management
                                      17
                                           Services, Inc. (“Solarmore”) and Defendants The Strauss Law Firm, LLC and Peter Strauss
                                      18
                                           (hereafter, the “Defendants”) (collectively, the “Parties”), either for themselves or by and
                                      19
                                           through their respective counsel, that:
                                      20
                                                  Solarmore filed its First Amended Complaint in this Court on December 18, 2020.
                                      21
                                           The Plaintiff requested that Defendants waive service on April 29, 2021 and Defendants
                                      22
                                           executed the waiver service on May 5, 2021 (see ECF No. 105);
                                      23
                                                  The Parties previously stipulated to extend the deadlines for the Defendants to file
                                      24
                                           responsive pleadings to Solarmore’s First Amended Complaint until September 13, 2021
                                      25
                                           and had stipulated to extended response and reply deadlines along with modest page limit
                                      26
                                           increases for any motion to dismiss that may be filed (see ECF Nos. 123, 141);
                                      27
                                                  The Court previously approved the stipulations, and Defendants’ responsive
                                      28
                                                                                        2     STIPULATION FOR EXTENDING TIME FOR
                                                                                                DEFENDANTS TO RESPOND TO SECOND
                                                                                                   AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 154 Filed 08/25/21 Page 3 of 5


                                       1   pleadings are currently due September 13, 2021 (see ECF Nos. 127, 143);
                                       2          On April 12, 2021, Defendant Heritage Bank of Commerce filed a Motion to Dismiss
                                       3   the First Amended Complaint (the “Heritage Bank MTD”) (see ECF No. 84);
                                       4          On June 2, 2021, the Court took the Heritage Bank MTD under submission (see ECF
                                       5   No. 114);
                                       6          On July 21, 2021, the Court granted the Heritage Bank MTD, but permitted
                                       7   Solarmore to file an amended complaint on or before August 10, 2021 (see ECF No. 138);
                                       8          On August 10, 2021, Solarmore filed its Second Amended Complaint, which has
                                       9   been provided to Defendants via the Court’s ECF service and/or by copy provided by
                                      10   Solarmore’s counsel;
                                      11          The Defendants agree that they have been served or agree that they now waive
Snell & Wilmer




                                      12   service of the Second Amended Complaint, without waiving any other defenses;
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13          Defendants have requested additional time to review and respond to the Second
                   Suite 510
                    L.L.P.




                                      14   Amended Complaint and Solarmore has agreed to extend the deadline for a responsive
                                      15   pleading to the Second Amended Complaint until October 15, 2021;
                                      16          The Parties, therefore, have agreed, and hereby request, that the undersigned
                                      17   Defendants’ deadline to respond to Solarmore’s Second Amended Complaint shall be
                                      18   extended to October 15, 2021 and that Solarmore’s deadline to respond to any motion to
                                      19   dismiss be set at 60 days, as it previously was by this Court;
                                      20          Additionally, given the numerous legal issues and causes of action asserted against
                                      21   Defendants, Solarmore and Defendants have agreed to, and hereby request, a modest
                                      22   modification of the page limits for briefing on Defendants’ motions to dismiss as follows:
                                      23   twenty (20) pages for Defendants’ initial motions; twenty (20) pages for Solarmore’s
                                      24   oppositions, and ten (10) pages for Defendants’ replies;
                                      25          The Parties have further agreed that it is in the best interests of the Parties and this
                                      26   Court that all discovery and the Rule 26(f) conference be stayed until 30 days after either
                                      27   (a) the hearing on Defendants’ motions to dismiss, or (b) the hearing date is taken off the
                                      28
                                                                                         3      STIPULATION FOR EXTENDING TIME FOR
                                                                                                  DEFENDANTS TO RESPOND TO SECOND
                                                                                                     AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 154 Filed 08/25/21 Page 4 of 5


                                       1   Court’s calendar and the motions are deemed submitted on the papers; and
                                       2            Finally, the Parties expressly agree that this Stipulation to extend the time for
                                       3   Defendants to respond to the Second Amended Complaint shall not constitute an
                                       4   appearance or submission to the jurisdiction of this Court. Counsel for the parties met and
                                       5   conferred on June 25, 2021 wherein Defendant’s counsel discussed Defendants’ intent to
                                       6   file a motion challenging personal jurisdiction.
                                       7            This is the first request for an extension for all Defendants to respond to the Second
                                       8   Amended Complaint.
                                       9            THEREFORE, pursuant to L. R. 143 and 144, the Parties hereby stipulate as follows:
                                      10            1.     The deadline for the Defendants to answer, object, or otherwise respond to
                                      11   Solarmore Management Services, Inc.’s Second Amended Complaint shall be October 15,
Snell & Wilmer




                                      12   2021. Defendants’ motion brief shall be limited to twenty (20) pages;
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13            2.     The deadline for Solarmore to file its oppositions to Defendants’ motions to
                   Suite 510
                    L.L.P.




                                      14   dismiss shall be December 15, 2021. Solarmore’s opposition shall be limited to twenty (20)
                                      15   pages;
                                      16            3.     The deadline for Defendants to file a reply shall be January 12, 2022.
                                      17   Defendants’ replies shall be limited to ten (10) pages; and
                                      18            4.     All discovery and the Rule 26(f) conference between the Parties shall be
                                      19   stayed until 30 days after either (a) the hearing on Defendants’ motions to dismiss, or (b)
                                      20   the hearing date is taken off the calendar and the motions are deemed submitted on the
                                      21   papers.
                                      22   ///
                                      23   ///
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                           4     STIPULATION FOR EXTENDING TIME FOR
                                                                                                   DEFENDANTS TO RESPOND TO SECOND
                                                                                                      AMENDED COMPLAINT AND ORDER
                                           Case 2:19-cv-02544-JAM-DB Document 154 Filed 08/25/21 Page 5 of 5


                                       1          5.     This Stipulation shall not constitute an appearance by Defendants or
                                       2   submission to the jurisdiction of this Court.
                                       3          IT IS SO STIPULATED.
                                       4    DATED: August 23, 2021                             DATED: August 23, 2021
                                       5
                                            SNELL & WILMER L.L.P.                              MURPHY PEARSON BRADLEY &
                                       6                                                       FEENEY

                                       7    By: /s/Nathan G. Kanute                            By: /s/Peter Weber (with permission)
                                            Nathan G. Kanute                                   Peter Weber, Esq.
                                       8    50 W. Liberty Street, Suite 510                    580 California St, Ste 1100
                                       9    Reno, NV 89501                                     San Francisco CA 94104

                                      10    Attorneys for Plaintiff                            Attorneys for The Strauss Law Firm, LLC
                                                                                               and Peter Strauss
                                      11
Snell & Wilmer




                                      12
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices




                                      13          IT IS SO ORDERED.
                   Suite 510
                    L.L.P.




                                      14
                                      15
                                           Dated: August 24, 2021                     /s/ John A. Mendez
                                      16                                              THE HONORABLE JOHN A. MENDEZ
                                      17                                              UNITED STATES DISTRICT COURT JUDGE

                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                           5       STIPULATION FOR EXTENDING TIME FOR
                                                                                                     DEFENDANTS TO RESPOND TO SECOND
                                                                                                        AMENDED COMPLAINT AND ORDER
